     Case 3:18-cv-02247-CAB-MDD Document 46 Filed 01/10/19 PageID.2192 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING,                                        Case No.: 18-CV-2247-CAB-MDD
12                                        Plaintiff,
                                                           ORDER REGARDING DEFENDANT
13     v.                                                  SUNRUN’S PENDING MOTION TO
                                                           DECLARE PLAINTIFF A
14     ENCOR SOLAR, LLC et al.,
                                                           VEXATIOUS LITIGANT AND
15                                    Defendants.          MOTION TO DISMISS
16
17          On January 10, 2019, Defendant Sunrun filed a Notice of Extra-Judicial Resolution
18    Between Plaintiff and Defendant Sunrun Inc. [Doc. No. 44] The notice informs that the
19    two parties have reached a tentative settlement and requests the Court stay ruling on
20    Sunrun’s pending motion to Declare Plaintiff Anton Ewing a Vexatious Litigant and
21    Motion to Dismiss Plaintiff’s First Amended Complaint until further notice. [Id. at 2.]
22          In consideration of the ongoing negotiations, the Court temporarily STAYS ruling
23    on Sunrun’s pending motions [Doc. Nos. 13, 26] for a period of three weeks. Further, the
24    Court HEREBY ORDERS that the parties have up to and including January 31, 2018 to
25    file a joint motion for dismissal. If a joint motion for dismissal is not filed by the January
26    //
27    //
28

                                                       1
                                                                                 18-CV-2247-CAB-MDD
     Case 3:18-cv-02247-CAB-MDD Document 46 Filed 01/10/19 PageID.2193 Page 2 of 2


 1    31, 2018 deadline, the stay will automatically be lifted and the Court will issue orders on
 2    the pending motions forthwith.
 3          It is SO ORDERED.
 4    Dated: January 10, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              18-CV-2247-CAB-MDD
